Title: To John Adams from Ward Nicholas Boylston, 15 January 1821
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Jamaica plain 15 Jany 1821
				
				I call’d this morning upon The Treasurer of the Commonwealth—and rec’d of him Eight Dollars—to  your pay as Elector—your pay as delegate he said required your order—Which I enclose for your signature & to be returnd to me, wch. I will immediately apply for payment, wch. is 70 Dollars—added to the Eight Dollars already rec’d I will pay to Mr Foster or send to you by post if he is not able to see you within a day or two—I have the pleasure to say Mrs Bs Cold is better—& we intend if the weather is favorable to send over the close sleigh early in the forenoon on Friday to Quincy to bring you and your family to spend the day with us—and to return you safe again at any hour you may think most agreable to you after dinner you may depend upon a well  air’d rooms—and every attention paid to prevent your taking cold.With mrs Boylstons kindest regards respects to you, and our kind regards to—Mrs Adams, Mrs Clark & Miss Smith and Judge Adams, on whom we depend for their company at the same timeI am, my Dear Cousin / most affectionately / yours—
				
					Ward Nichs Boylston
				
				
			